Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-13, elected claims, are pending and are presented for examination.  Claims 14-19 are withdrawn. 
In view of amendments, the Examiner withdraws the rejection mailed on 4/12/2022.  However, claims 1-13 are not in a condition for allowance in view of new ground of rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

    PNG
    media_image1.png
    237
    579
    media_image1.png
    Greyscale

Claim 11 has same issue.  See below. 

    PNG
    media_image2.png
    92
    615
    media_image2.png
    Greyscale

As above, claim 1 recites “a second array of magnets having a fixed orientation, wherein said second array of magnets are electromagnets whose magnetic field strength and orientation is changed by changing applied current;”.  
Two lines of recitation are conflicting.  It is vague and indefinite which one is claimed to be examed.  See applicant’s remarks below. 

    PNG
    media_image3.png
    84
    596
    media_image3.png
    Greyscale


It appears Applicant is mentioning the specification on page 6, line 10-14.   Here, “orientation” means magnetic polarity.  The specification means, in case of electromagnets, orientation (magnetic polarity) and/or magnetic field strength are changed by changing an applied current.  It is not same meaning with the applicant’s claim amendment and related remarks. 

    PNG
    media_image4.png
    105
    579
    media_image4.png
    Greyscale

In the specification, it is to explain Fig. 6, a stator disc, as below.  
US 20220045562 A1 [0087] FIG. 6 is an illustration of a magnetic disc/plate 612 in accordance with an embodiment of the current invention. Optionally, magnets 210 may be arranged circularly around in a circular pattern around the plate. For example, the magnets may be permanent magnets 210 arranged with opposite polls on opposite sides of the disc/plate. Alternatively or additionally, the magnets may include electromagnets whose orientation and/or magnetic field strength may be changed by changing an applied current. For example, the electromagnets may be used as a motor to drive movement and/or start movement of a rotating band.
MPEP 2173.03 describes to make 112(b) rejections when the specification and the claims do not correspond. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claimed invention, described in specification and drawing, is a system for power generation with motor-generator.   Rotating power is obtained by a first array of magnets (210) of a twisted band (e.g., Figs. 1A-4B) and a second array of magnets having a fixed orientation (e.g., Figs. 8A, 8B, 16-19); wherein interaction between the first array of magnets and the second array of magnets rotates a rotor of an electric generator (e.g., 1032, 1132, 1232, 1332, 1432, 1532 in Figs. 10-15).  
In disclosure, the first array of magnets of a twisted band is permanent magnets (210: a North pole 211a, a South pole 211b, Fig. 2); and the second array of magnets may be permanent magnets and/or electro-magnets. 
Specification describes (pages 14 and 16) that, in case of electromagnets, orientation and/or magnetic field strength may be changed by changing an applied current; or fixed orientation such that same polar orientation (for example with the north poles all on one face of the plate/disc and the South poles on the opposites face). 
Among disclosed various embodiments, Fig. 8A in original specification only applies for said second array of magnets are electromagnets, while a first array of magnets variable oriented according to a surface of a twisted band.  Refer “Response to Amendment and Argument” above.  The claim amendment defines said second array of magnets are electromagnets.  The embodiment in specification defines the stator with electromagnets configured with a fixed orientation in the same direction. 
Note that Figs. 8B shows stator 612 is of permanent magnets, which does not apply the claim. 

Even if the claim is broadly configured and “electromagnet” that can be variable orientation of fixed orientation, the system as claimed should be working in all cases.  
However, in the case of describes the second array of electromagnets having a fixed orientation in the same direction, interaction between the first array of magnets and the second array of magnets can not rotate or generate electricity in a rotor of electric motor or generator.  
It is well known in the art, and science that “Purely Magnetic Motors Do Not Work!”.  
(1) “Perpetual Motion is Impossible - The Reed Magnetic Motor”, June 25, 2013.  Applicant interprets differently Reed’s description “Like poles repeal and opposites attract, this is simple physics. Because magnets are a balanced system, most of the time, the power of the north pole on a magnet is exactly the same strength as the power of the south pole”.
Reed means north pole to north pole repeal, north pole to south pole attract, and every magnet has balanced magnetic strength that same magnetic field strength on north pole and south pole in the magnet.  That is true in all magnet that same amount of magnetic field coming out and return to it in a magnet.  He does not mean “Purely Magnetic Motors Work” if two magnets have different magnetic field strength.  
(2) “Perpetual Motion Machines” by O. Knill.  It is Math21a lecture from Harvard.edu.  
https://legacy-www.math.harvard.edu › perpetuum
“MAGNETIC MACHINES” on page 2 is related.   

Critical feature to enable the operation is variable orientation in the electromagnets as well.  
2164.08(c) Critical Feature Not Claimed
A feature which is taught as critical in a specification and is not recited in the claims should result in a rejection of such claim under the enablement provision section of 35 U.S.C. 112.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
 
Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is inoperative and therefore lacks utility. 
Because of the reasons described in rejection under 112 (enablement) above, claimed invention is rejected under 35 USC 101.  The claimed invention is not configured operable.  

Optionally and/or additionally, claim rejection with prior art is applied. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Finkle et al (US 20110101814 A1) in view of Ross (US 20110049892 A1). 
As for claim 1, Finkle discloses a system for power generation comprising: 
a first array of magnets (bars 32 of a squirrel cage element are kind of electromagnet) variable oriented (position varied) according to a surface of a twisted band (surface formed by 32 as the bars are twisted) [0071, 0075]; 
a second array of magnets (14 at stator are kind of electromagnet) having a fixed orientation (see 112 rejection above); 
wherein said second array of magnets are electromagnets [0070] whose magnetic field strength and orientation (see 112 rejection above) is changed by changing applied current (changing magnetic field strength as currents are changed time to time); 
wherein interaction between the first array of magnets and the second array of magnets rotates a rotor [003-0004, 0094, 0107].  
Finkle does not describe “the power from rotation of the rotor is used to generate electrical power”.  
It is also well-known in the art with set of motor-generator, wherein power from rotation of the rotor is used to generate electrical power.
As a reference, Ross (US 20110049892 A1) teaches power from rotation of the rotor (in motor 14, Fig. 1) [0018] is used to generate electrical power (in generator 16) [0019].   
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the claimed features by combining the teachings of Finkle with that of Ross for production of electric power as a generator.  
Note that, in this claim 1, twisted band is interpreted with reasonably broadest meaning.  To be specific form as the twisted band is a mobius strip as in claim 12, see Marshall (US 20030173849 A1) as cited in the claim 12.  Hence, twisted band as a mobius strip is also known. 

As for claim 2, Finkle in view of Ross teaches the system of claim 1, wherein said first array is on said rotor and said second array is on a stator.
As for claim 3, Finkle in view of Ross teaches the system of claim 2, said second array is circular. 
As for claim 4, Finkle in view of Ross teaches the system of claim 2, wherein a pair of said stators (consider two diametrically opposite stator coils 14) are mounted on opposite sides of said rotor (Figs. 3-8). 
As for claim 5, Finkle in view of Ross teaches the system of claim 1, wherein said rotor includes a twisted band [0071, 0075] and wherein magnets of said first array are mounted to said twisted band (its surface) with an axis between poles of the magnet parallel to a surface of the band which the magnets cross.
As for claim 6, Finkle in view of Ross teaches the system of claim 5, wherein magnets of said first array (at rotor) are mounted to said twisted band (twisted surface) with an axis between poles of the magnet perpendicular (radial plane vs. axial plane) to an edge of said surface.
As for claim 7, Finkle in view of Ross teaches the system of claim 1, wherein magnets of said first array (at rotor) are mounted to said twisted band (twisted surface) with an axis between poles of the magnet perpendicular (radial plane vs. axial plane) to an edge of said surface.
	As for claim 8, Finkle in view of Ross does not teach the system of claim 1 wherein said second array is on said rotor and said first array is on a stator.   However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the parts of stator and rotor, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
As for claim 9, Finkle in view of Ross teaches the system of claim 1, wherein said rotor drives a generator (see Ross with generator 16). 
As for claim 10, Finkle in view of Ross teaches the system of claim 1, and Ross further teaches further comprising a shell of a standard battery (12, obvious being formed in shell/casing for system in Fig. 1) and wherein the generator is packaged in said shell and supplies a standard power output as a battery. 
As for claim 13, Finkle in view of Ross teaches the system of claim 1, wherein said twisted band is twisted [Finkle: 0071, 0075]. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Finkle et al in view of Ross, and in further view of Marshall (US 20030173849 A1). 
As for claim 12, Finkle in view of Ross failed to teach the system of claim 1 wherein said twisted band is a mobius strip. Marshall teaches wherein said twisted band in first array (21, 52, Figs. 2, 4) as a mobius strip.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the claimed features by combining the teachings of Marshall with that of Finkle and Ross for twisting action in an attempt to attain field alignment [0104]. 

Prior Art Made of Record
The prior art made of record is considered pertinent to applicant's disclosure. 
Additional reference for twisted band: Murray (US 20130187586 A1), IKEMOTO et al (US 20190260277 A1), Iwaki et al (US 6384503 B1).  See also Marshall (US 20030173849 A1) as referred in claims 1 and 12 above. 
It is also well-known in the art with set of motor-generator, wherein power from rotation of the rotor is used to generate electrical power.
Reference: Ross (US 20110049892 A1) as cited above, Rogers (US 20110050018 A1) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834